Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 39-60 are currently pending in the instant application.  Applicants have canceled claims 1-38 and added new claims 39-60 in a preliminary amendment.  Claims 39-46 and 54-60 are rejected and claims 47-53 are considered allowable in this Office Action.
I.	Priority
The instant application is a CON of 15/559,360, filed on September 18, 2017 PAT 10722513 which is a 371 of PCT/AU2016/050209, filed on March 23, 2016 which claims benefit of Foreign Application AUSTRALIA 2015901032, filed on March 23, 2015. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2020, February 9, 2021 and April 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 39-46 and 54-60 are rejected under 35 U.S.C. 112(a) or 112, first paragraph, while being enabling for a method of ameliorating a respiratory disease selected from asthma and chronic obstructive pulmonary disease or a method of ameliorating exacerbations of asthma or chronic obstructive pulmonary disease does not reasonably provide enablement for a method for the treatment or prevention a respiratory disease selected from asthma and chronic obstructive pulmonary disease or a method for the treatment or prevention of exacerbations of asthma or chronic obstructive pulmonary disease.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicants are claiming a method of ameliorating a respiratory disease selected from asthma and chronic obstructive pulmonary disease or a method of ameliorating exacerbations of asthma or chronic obstructive pulmonary disease. Support for the intended use is found in in vitro data for the inhibition of the inhibitory effects of TGFβ on glucocorticoid transactivation, use of PF670462 for treating acute viral respiratory illness, etc. and in vivo data for  treating pulmonary fibrosis, etc. on pages 45-58 of the specification.
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic  or prophylactic effects of any condition mediated by inhibiting casein kinase 1, whether or not the condition is affected by the instant compounds' activity would make a difference.
Applicants have defined the term “treat” or “treatment” to include curing and “preventing” or “prevention” to refer to at least the reduction of likelihood of the risk of acquiring a disease or disorder (see page 29, lines 21-31 and page 30, lines 1-9).
For example, Applicants'  claim is drawn to a method of treating (i.e. curing) or  preventing asthma.  It is the state of the art that asthma is a condition in which the airways narrow and swell and may produce extra mucus.  This can make breathing difficult and trigger coughing, wheezing when breathing and shortness of breath.  For some people, asthma is a minor nuisance.  For others, it can be a major problem that interferes with daily activities and may lead to a life-threatening asthma attack.  Asthma cannot be cures, but its symptoms can be controlled.  Asthma symptoms vary from person to person.  It isn’t clear why some people get asthma and others don’t, but its probably due to a combination of environmental and inherited factors.  There is no way to prevent asthma.  (see URL  https://www.mayoclinic.org/diseases-conditions/asthma/symptoms-causes/syc-20369653?p=1)
 
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
	The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal with regards to preventing or curing any of the diseases or disorders claimed.  There are no working examples present for preventing or curing any disease a respiratory disease.
Test assays and procedure are provided in the specification such as in vitro data for the inhibition of the inhibitory effects of TGFβ on glucocorticoid transactivation, use of PF670462 for treating acute viral respiratory illness, etc. and in vivo data for  treating pulmonary fibrosis, etc. on pages 45-58.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method for the treatment or prevention a respiratory disease selected from asthma and chronic obstructive pulmonary disease or a method for the treatment or prevention of exacerbations of asthma or chronic obstructive pulmonary disease..

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating casein kinase 1 and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above or cancelling the rejected claims.


***the closest prior art is Badura, et al. (Journal of Pharmacology and Experimental Therapeutics 322 (2), 2007, 730-738) which teaches the compound 
    PNG
    media_image1.png
    187
    143
    media_image1.png
    Greyscale
as a CK1 inhibitor but does not teach the use of this compound in ameliorating asthma or chronic obstructive pulmonary disease as seen in the instant method claims.
IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626